Citation Nr: 0323488	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  96-32 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for myelogenous leukemia 
due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965.  The Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO) denied benefits 
sought in 1996, and the veteran appealed.  The veteran 
presented testimony during a hearing at the RO in January 
1997.  


FINDINGS OF FACT

1.  The veteran did not participate in a "radiation-risk 
activity" as defined by 38 C.F.R. § 3.309 and was not exposed 
to radiation in service.

2.  The veteran's myelogenous leukemia was not manifest in 
service or within one year of service discharge and is 
unrelated to any incident of service.


CONCLUSION OF LAW

Myelogenous leukemia was not incurred or aggravated in 
service and may not be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's 
development and adjudication of the claim was consistent with 
the VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in the May 1996 and 
subsequent rating decisions, the June 1996 statement of the 
case and its subsequent supplements, and numerous 
correspondences to the veteran.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service medical records and service personnel 
records were obtained.  Efforts were made to ascertain 
whether the veteran was exposed to radiation in service.  
Reasonable attempts were made to obtain identified relevant 
evidence.

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA until they were enacted, or 
the changes to 38 C.F.R. before they were, VA's development 
and adjudication of the veteran's claim was consistent with 
the VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159 and 
3.326(a) and no further action is necessary.  VA's duties 
have been fulfilled.

Pertinent law and regulations

Basic entitlement

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2002).  A showing of incurrence may be established by 
affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), (d).



Chronic disease presumption

Leukemia will be presumed to have been incurred or aggravated 
in service if it is manifested to a degree of 10 percent 
within one year of discharge from a period of service lasting 
90 or more days.  38 U.S.C.A. §§ 1101(3), 1112(a), 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Radiation causation

38 C.F.R. § 3.311, which is separately applicable from 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) below, provides 
instruction on the development of claims based on exposure to 
ionizing radiation.  Section 3.311(a) requires the 
development of a dose assessment when it is contended that a 
veteran was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, 
the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed and when it is established that chronic lymphatic 
leukemia subsequently developed.

38 C.F.R. § 3.311(b) indicates that when it is determined 
that a veteran was exposed to ionizing radiation during 
service and subsequently develops chronic lymphatic leukemia, 
the claim will be referred to the Under Secretary for 
Benefits for further consideration on matters of causation 
due to radiation exposure.

Service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
service is the result of exposure to ionizing radiation 
during active service.  Combee v. Brown, 34 F. 3d 1039 (Fed. 
Cir. 1994).

Radiation presumption

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii).

The term "onsite participation" is specifically defined as: 
a) presence at a test site, or performance of official 
military duties in connection with ships, aircraft, or other 
equipment used in direct support of a nuclear test during the 
official operational period of an atmospheric nuclear test, 
b) presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test 
during the six month period following the official 
operational period of an atmospheric nuclear test, c) service 
as a member of the garrison or maintenance forces on Eniwetok 
during the periods June 21, 1951, through July 1, 1952; 
August 7, 1956, through August 7, 1957, or November 1, 1958, 
through April 30, 1959. 38 C.F.R. § 3.309(d)(iv).  

For tests conducted by the United States, the term 
operational period means: (A) For Operation TRINITY the 
period July 16, 1945 through August 6, 1945. (B) For 
Operation CROSSROADS the period July 1, 1946 through August 
31, 1946. (C) For Operation SANDSTONE the period April 15, 
1948 through May 20, 1948. (D) For Operation RANGER the 
period January 27, 1951 through February 6, 1951. (E) For 
Operation GREENHOUSE the period April 8, 1951 through June 
20, 1951. (F) For Operation BUSTER-JANGLE the period October 
22, 1951 through December 20, 1951. (G) For Operation 
TUMBLER-SNAPPER the period April 1, 1952 through June 20, 
1952. (H) For Operation IVY the period November 1, 1952 
through December 31, 1952. (I) For Operation UPSHOT-KNOTHOLE 
the period March 17, 1953 through June 20, 1953. (J) For 
Operation CASTLE the period March 1, 1954 through May 31, 
1954. (K) For Operation TEAPOT the period February 18, 1955 
through June 10, 1955. (L) For Operation WIGWAM the period 
May 14, 1955 through May 15, 1955. (M) For Operation REDWING 
the period May 5, 1956 through August 6, 1956. (N) For 
Operation PLUMBBOB the period May 28, 1957 through October 
22, 1957. (O) For Operation HARDTACK I the period April 28, 
1958 through October 31, 1958. (P) For Operation ARGUS the 
period August 27, 1958 through September 10, 1958. (Q) For 
Operation HARDTACK II the period September 19, 1958 through 
October 31, 1958. (R) For Operation DOMINIC I the period 
April 25, 1962 through December 31, 1962. (S) For Operation 
DOMINIC II/PLOWSHARE the period July 6, 1962 through August 
15, 1962.  38 C.F.R. § 3.309 (d)(5)(A) - (S).

Diseases which are presumptively service-connected based upon 
"radiation-exposed veteran" status include leukemia.  38 
U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  "Radiation-
exposed veteran" status is shown by showing participation in 
a "radiation-risk activity".  38 C.F.R. § 3.309(d)(3).

As an initial matter, the preponderance of the evidence 
indicates that the veteran was not in combat.  As such, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) regarding 
evidentiary rules for veterans claiming disease or injury 
incurred or aggravated in combat are not for application.

Analysis

A March 1991 private medical record indicates that the 
veteran had had a recent diagnosis of chronic myelogenous 
leukemia and that he had been basically well until February 
1991 when he presented with flu-like symptoms to his medical 
doctor.  In the veteran's October 1992 VA Form 21-526, he 
stated that he was first treated for it in February 1991.

Service medical records do not show myelogenous leukemia and 
there is no medical evidence of it being manifest to a degree 
of 10 percent within one year of service discharge.  

The 1964 pre- and post-Exercise Army reports concerning the 
Joint Exercise DESERT STRIKE indicate that it was an 
Exercise, and that atomic simulators were used.  

There are private medical records contained in the claims 
folder.  L. Wayne Keiser, M.D. treated the veteran in 1996.  
In June 1996, Dr. Keiser stated that the veteran was exposed 
to radiation in the past while in Kingman, Arizona, and that 
Dr. Damon felt that this was the cause of his leukemia.  The 
veteran was to bring Dr. Keiser the appropriate papers, and 
then Dr. Keiser was going to dictate a letter.  

A July 1996 letter from Dr. Keiser states that during the 
veteran's military service in 1964, he was at DESERT STRIKE.  
He was downwind of radiation exposure at that time and Dr. 
Keiser felt that it was extremely likely that ingestion of 
radiation dust at that time led to his leukemia.  

During the veteran's January 1997 hearing at the RO, the 
veteran stated that through research on his own and through 
asking doctors and phone calls to Nevada and also doctors in 
the area, they all confirmed the same thing that he felt, 
which was that nuclear fallout that had landed on the earth 
and dust which he inhaled into his lungs caused his leukemia.  
The veteran submitted pages from a book, Killing Our Own, 
including a diagram of the United States with a legend 
showing bomb test locations.  The diagram and text do not 
report that radiation was present in the DESERT STRIKE 
Exercise area while the DESERT STRIKE Exercise was being 
conducted.

An August 1998 letter from The Department of the Army 
indicates that the Joint Exercise DESERT STRIKE which the 
veteran claims he participated in was in an area where there 
was no evidence to indicate it had been used previously for 
nuclear tests.  Moreover, the letter indicates that according 
to a National Cancer Institute study, the Joint Exercise 
DESERT STRIKE area was not contaminated with residual 
radiation at the time of the veteran's participation in the 
Exercise.  Additionally, the letter indicates that records 
obtained from the Dosimetry Branch of the U.S. Army Radiation 
Standards and Dosimetry Laboratory confirm that the veteran 
had no records on file for exposure to ionizing radiation.  
"This means that there is no record that (the veteran) 
participated in a program to monitor exposure to ionizing 
radiation.  This includes the period of his participation in 
the Joint Exercise DESERT STRIKE."  

In June 1999, the U.S. Army Radiation Dosimetry Branch 
researched the files for records of exposure to ionizing 
radiation for the veteran and was unable to locate any 
records for him.

The veteran stated in August 2002 that two days before and 
also during his April 19, 1964 to May 30, 1964 participation 
in the Joint Exercise DESERT STRIKE, there were accidental 
releases of radioactivity detected on site.  

In November 2002, the veteran stated that in March 1964, at 
the Nevada test site, a nuclear test PIKE accidentally 
released radioactivity which was detected off site.  He did 
not state that it was detected where he was.  He provided 
information on the decay of radioactive isotopes.  He also 
submitted a printout of an internet website diagram which 
showed the radioactive cloud track from test shots which were 
conducted during Operation PLUMBBOB in September 1957.

Basic entitlement and one year presumptive

The veteran's leukemia is not shown to have been present in 
service or to a degree of 10 percent within one year of 
service discharge.  The evidence shows that it was not 
present in service and may not be presumed to have been 
incurred or aggravated in service under the one year 
presumptive rule for chronic disease such as leukemia.  



38 C.F.R. § 3.311 and 3.303(d) radiation causation

The veteran, Dr. Keiser, and Dr. Damon (according to Dr. 
Keiser) state that the veteran was exposed to radiation 
during service in Arizona.  However, the preponderance of the 
evidence indicates that he was not, and as such, the Board's 
determination is that he was not exposed to ionizing 
radiation in service as claimed, and therefore, service 
connection under 38 C.F.R. §§ 3.303(d) or 3.311 based on 
radiation causation is not warranted.  

First, no service records make any mention of radiation 
exposure.  Second, none of the veteran's service personnel 
records mention it.  Third, the 1964 service department 
reports concerning Exercise DESERT STRIKE indicate that 
DESERT STRIKE was an Exercise and that atomic simulators were 
used.  Additionally, in August 1998, the service department 
indicated that there was no evidence to indicate that the 
area where the veteran claims he was had been previously used 
for nuclear tests.  Additionally, the service department 
letter states that a National Cancer Institute study 
indicates that the Exercise DESERT STRIKE area was not 
contaminated with residual radiation at the time of the 
veteran's participation in the Exercise.  In other words, the 
service department has indicated that there was no radiation 
exposure by whatever means at the time and place involved.  
Evidence submitted by the veteran concerning Operation 
PLUMBBOB fallout and from the book, Killing Our Own, is non-
specific for the time period and location involved.  
Operation PLUMBBOB occurred in 1957.  The book reports that 
an estimate of the total amount of radiation downwind of the 
Nevada Test site in the period from 1951 to 1969 worked out 
to less than a quarter of the radiation the Public Health 
Service recorded after a single blast on the same site.  It 
does not indicate that there was any radiation in the 
Exercise DESERT STRIKE area when the veteran was there.

In short, the service department has indicated that there 
veteran was not exposed to radiation at Exercise DESERT 
STRIKE from residual radiation and that the Exercise used 
atomic simulators.  Dr. Keiser states that the veteran was 
exposed to radiation while in Arizona.  However, in November 
2000, Dr. Keiser incorrectly stated that the veteran's 
service record documented exposure to ionizing radiation 
numerous times during his service career.  It is clear that 
Dr. Keiser is mistaken in stating that the veteran's service 
record shows exposure to ionizing radiation.  It does not.  
Accordingly, Dr. Keiser's statements that the veteran was 
exposed to ionizing radiation in service are of limited 
probative value as they are based on mistaken facts.  Dr. 
Keiser's report that Dr. Damon stated that the veteran was 
exposed to radiation during service in Arizona likewise is 
not probative.

The report from the National Cancer Institute which was cited 
by the service department shows that there was no residual 
radiation exposure at Exercise DESERT STRIKE, and the service 
department reports from 1964 show only an exercise with 
atomic simulators.

While the veteran's representative in December 1997 noted 
that officers wore radiation badges during Exercise DESERT 
STRIKE, the service department indicated in August 1998 that 
since the Nevada Test Site is located over 100 miles north of 
the Joint Exercise DESERT STRIKE maneuver area, precautionary 
measures were taken for monitoring the soldiers' safety at 
the time of the Exercise.  The service department stated in 
August 1998 that those measures would have included 
representative individuals wearing pocket dosimeters that 
gave them an immediate indication if they were accidentally 
exposed to nuclear radiation during the Joint Exercise, and 
that such issuance was a standard U.S. Army safety practice.  
The Final Report, from July 1964, which was after the 
Exercise, reports no instance of accidental exposure.  The 
service department in August 1998 also noted that the neutral 
forces staff organization allocated only one position for a 
Chemical Officer during Joint Exercise DESERT STRIKE, and 
that such manning allocation was clearly inconsistent with 
radiation fallout.  It also noted that the neutral forces 
staff organization allocated 58 soldiers for decontamination 
and 5 soldiers for detection in the Exercise in which more 
than 10,000 soldiers participated, and that such staffing 
level was inconsistent with radiation fallout.  The facts and 
reasons reported by the service department persuade the Board 
that the use of radiation badges does not establish exposure 
and that the service department's indications that there was 
no radiation present should be accepted.

Next, the service department in August 1998 indicated that 
records obtained from the Dosimetry Branch of the U.S. Army 
Radiation Standards and Dosimetry Laboratory confirmed that 
the veteran had no records on file for exposure to ionizing 
radiation and stated that this means that there is no record 
that the veteran participated in a program to monitor 
exposure to ionizing radiation during DESERT STRIKE.  Such 
documentation is not evidence that he was exposed to 
radiation exposure.  

In reference to the veteran's August 1996 map showing the 
direction of the wind at the time the area was exposed to 
radiation from the Nevada test site near Yucca Flat, it does 
not show that when he was at the Exercise DESERT STRIKE area, 
there was radiation at the Exercise DESERT STRIKE area from 
test shots which were conducted at the Nevada test site.  
Again, the Board notes that the National Cancer Institute 
indicated in a study that the Joint Exercise DESERT STRIKE 
area was not contaminated with residual radiation at the time 
of the veteran's participation in the Exercise.  

In reference to the Hutchinson Encyclopedia briefing on 
nuclear testing which was received from the representative in 
May 1999, the briefing is not specific to the veteran's case 
and does not indicate that the veteran was exposed to 
radiation at the time and place at issue.  

In reference to Dr. Keiser's reference to Dr. Damon knowing 
the veteran to have been exposed to radiation in service, 
there is no credible evidence to believe that Dr. Damon had 
supporting evidence before him when or if he made that 
opinion.

In reference to the numerous statements from the veteran 
which are of record concerning radiation, and the field 
publication evidence he has submitted, the Board notes that 
he is a layperson who has demonstrated no expertise in the 
field of helth physics, nuclear medicine, or radiation 
exposure.  As such, he has not competently demonstrated by 
this evidence that he was exposed to radiation in service.  
He is not a credible source, either directly or in terms of 
proof by extrapolation from the scientific field or factual 
data.  The evidence from the service department is the only 
evidence from a credible source, and it indicates that there 
was no radiation exposure.  

38 U.S.C.A. § 1112/ 38 C.F.R. § 3.309 presumptive service 
connection

The veteran did not participate in a "radiation-risk 
activity" as defined by 38 U.S.C.A. § 1112 and 
38 C.F.R. § 3.309.  Accordingly, his leukemia may not be 
presumed to be service-connected based on 38 U.S.C.A. § 1112 
and 38 C.F.R. § 3.309.  A review of the veteran's dates of 
service in conjunction with 38 C.F.R. § 3.309 reveals that 
the veteran was not in service during any of the periods 
which 38 C.F.R. § 3.309 indicates are the operational periods 
for the listed "radiation-risk activities".  Additionally, 
he was not in service within 6 months after any of those 
operational periods.  See 38 C.F.R. § 3.309(d)(5)(A) - (S).  
He can not be considered to be a "radiation-exposed 
veteran" for the presumptive service connection purposes of 
38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309, as the requisite 
participation in a "radiation-risk activity" as defined is 
not shown.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to service connection for myelogenous leukemia 
due to radiation exposure is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

